 

Exhibit 10.9

Execution Version

OMNIBUS AMENDMENT

(Mezzanine Loan)

THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of September 28,
2015 by and among H/2 Special Opportunities III Corp., H/2 Credit Partners
Master Fund Ltd., H/2 Investors, Ltd., H/2 Investors II, L.P. and H/2 Targeted
Return Strategies II Ltd. (together with their respective successors and
assigns, individually or collectively, as the context may require “Lender”),
Seritage SRC Mezzanine Finance LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “SRC Borrower”), and
Seritage KMT Mezzanine Finance LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “KMT Borrower” and, with
SRC Borrower, individually or collectively, as the context may require,
“Borrower”) and Seritage Growth Properties, a Maryland real estate investment
trust (together with its permitted successors and assigns, “Seritage REIT”), and
Seritage Growth Properties, L.P., a Delaware limited partnership (together with
its permitted successors and assigns, “Seritage OP” and together with Seritage
REIT, collectively, jointly and severally “Guarantor”), and amends (i) that
certain Mezzanine Loan Agreement, dated as of July 7, 2015, by and between
Lender and Borrower (the “Loan Agreement”) and (ii) that certain Guaranty, dated
as of July 7, 2015, by Seritage REIT and Seritage OP for the benefit of Lender
(the “Guaranty”).  Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the Loan Agreement.

WHEREAS, the parties hereto desire to amend the Loan Agreement and the Guaranty
in the manner hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows, effective
from and after the date hereof:

1. Definitions.  

a. The following definitions in the Loan Agreement are hereby amended and
restated in their entirety as follows:

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations pursuant to a
guaranty acceptable to Lender and the Rating Agencies) that has and maintains
(a) either (i) a long term unsecured debt rating or counterparty rating of
A-  or higher from S&P and A- or higher from Fitch if rated by Fitch, or (ii) a
short term unsecured debt rating of A-2 or higher from S&P and F2 or higher from
Fitch if rated by Fitch, and (b) a long term unsecured debt rating of A3 or
higher from Moody’s.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
(or subaccounts thereof) maintained with a federal or state‑chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3”, Fitch rating of at least “BBB-” or S&P rating of at least “BBB‑”
and which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority.  An
Eligible Account shall not be evidenced by a certificate of deposit, passbook or
other instrument.

“JV Profits” means distributions of JV Capital Event Proceeds on any JV
Interests in excess of the sum of (i) (a) (1) with respect to the GGP JV,
$165,000,000, (2) with respect to the Macerich JV, $150,000,000 and (3) with
respect to the Simon JV, $114,000,000 or (b) with respect to any JV Release
Property, the Release Price paid by Borrower to obtain release of such JV
Release Property plus (ii) in any case, additional invested capital and any
applicable preferred return on such JV Interests in accordance with the
applicable JV Documents.

“Lands’ End Master Lease” means that certain Master Lease Agreement by and
between Sears, Roebuck and Co. as Landlord and Lands’ End, Inc. as Tenant,
entered into as of April 4, 2014 and each effective as of February 1, 2014.

1

 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

“Property Release Threshold” means an amount equal to the difference of
(i) $70,858,696.80 minus (ii) any amounts required to be deducted therefrom in
accordance with Section 2.1(b)(ii) minus (iii) (x) any Designated Net Sales
Proceeds deposited in the TI/LC Reserve Account and/or the Redevelopment Project
Reserve Account in accordance with Section 2.2(a)(iv) multiplied by (y) the Loan
Pro Rata Share.  

“SHLD EBITDAR” means, with respect to any Test Period and the Properties subject
to the SHLD Master Lease, the aggregate net income (which for the purposes of
this calculation shall exclude all rents collected by the SHLD Master Tenant
from any Affiliate of SHLD Master Tenant unless such Affiliate is a Tenant at
the applicable Properties and also a tenant at similar properties owned or
leased by SHLD and/or its subsidiaries under a master agreement in connection
with a national or regional roll-out by such Tenant at Sears stores and/or Kmart
stores) or loss for such Test Period calculated with respect to the operations
of the SHLD Master Tenants at the Properties subject to the SHLD Master Lease on
a Property-by-Property or “four wall” basis, determined in accordance with GAAP
and adjusted by excluding (1) income tax expense, (2) consolidated interest
expense (net of interest income), (3) depreciation and amortization expense, (4)
any income, gains or losses attributable to the early extinguishment or
conversion of indebtedness or cancellation of indebtedness, (5) gains or losses
on discontinued operations and asset sales, disposals or abandonments, (6)
impairment charges or asset write-offs, including, without limitation, those
related to goodwill or intangible assets, Long-Lived Assets, and investments in
debt and equity securities, in each case, in accordance with GAAP, (7) any
noncash items of expense (other than to the extent such noncash items of expense
require or result in an accrual or reserve for future cash expenses), (8)
extraordinary gains or losses, (9) unusual or nonrecurring gains or items of
income or loss and (10) SHLD Master Lease Rent for such Test Period; provided
that each of net income and the foregoing adjustments shall be determined using
the methodologies and practices of SHLD in effect as of the Closing Date as
shown on Schedule K to the Mortgage Loan Agreement.

“Spread Maintenance Premium” means (i) with respect to any prepayment of the
Loan in accordance with the terms of this Agreement or (ii) during the
continuance of an Event of Default, an amount equal to the product of (a) the
principal amount so prepaid, times (b) the applicable Spread, times (c) 1/360,
times (d) the number of days from (but excluding) the conclusion of the Interest
Accrual Period through which interest has been (or, in connection with such
prepayment, will be) paid on such prepayment in accordance with this Agreement
through and including the applicable Spread Maintenance Expiration Date;
provided that no Spread Maintenance Premium shall be payable with respect to
Excluded Prepayments.

b. The following definitions are hereby added to the Loan Agreement:

“Additional Conveyance Parcels” means those certain parcels relating to
automotive centers associated with Property #1968 (Palm Desert, CA) and Property
#1978 (Reno, NV) and a warehouse associated with Property #1089 (Anchorage, AK),
each as more particularly described on Schedule T to the Mortgage Loan
Agreement.

“Leased Additional Conveyance Parcel” means that certain parcel relating to an
automotive center associated with Property #1968 (Palm Desert, CA), as more
particularly described on Schedule T to the Mortgage Loan Agreement.

“Mortgage Loan Allocated Loan Amount” means the “Allocated Loan Amount” as
defined in the Mortgage Loan Agreement.

2. Voluntary Prepayment.

a. Section 2.1(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

Borrower shall be prohibited from prepaying the Loan, in whole or in part,
during the Lockout Period except in connection with (i) the application of Loss
Proceeds following a Casualty or Condemnation with respect to a Property in
accordance with Section 5.16 or pursuant to Section 2.1(c) or (ii) in connection
with the release of one or more Properties in accordance with Section 2.2 or
Section 2.3.  After the expiration of the Lockout Period, Borrower shall have
the right, at its option, upon not less than 5 Business Days’ prior written
notice to Lender (or such other notice period as specified), to prepay the Loan
in whole or, to the extent provided in Section 1.1(d)(iii), Section 2.1(b),
Section 2.1(c), Section 2.2 and Section 2.3 in part; provided that (x) Borrower
shall pay to Lender simultaneously with such prepayment the applicable Spread
Maintenance Premium, if any, (y) there is a simultaneous and pro rata prepayment
of the Mortgage Loan with the result that, after giving effect to such
prepayments, the Loan Pro Rata Share remains unchanged and (z) each prepayment
of the Loan shall be accompanied by the amount of unpaid interest that would
have accrued on the principal amount of the Loan to be prepaid through and
including the last day of the Interest Accrual Period related to the Payment
Date next occurring following the date of such prepayment or, if such prepayment
occurs on a Payment Date, the amount of interest that would have accrued on the
principal amount of the Loan to be prepaid through and including the last day of
the Interest Accrual Period related to such Payment Date.  Borrower’s notice of
prepayment may be rescinded with one (1) Business Days’ written

2

 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

notice by Borrower to Lender (subject to payment of any reasonable out‑of‑pocket
costs and expenses actually incurred by Lender, including breakage costs
actually incurred by Lender, resulting from such rescission).

b. Section 2.1(c) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

If the Debt Yield is less than the applicable 11.0% as of the end of any Test
Period at any time, Borrower shall be permitted to (but not obligated to) prepay
a portion of the Loan (together with a simultaneous pro rata prepayment by
Mortgage Borrower of the Mortgage Loan) in the amount required to cause the Debt
Yield to equal 11.0%, which prepayment shall be accompanied by interest on the
principal amount so prepaid as required by Section 2.1(a), plus the applicable
Spread Maintenance Premium.

c. The word “party” in the final sentence of Section 2.1(e) of the Loan
Agreement is hereby replaced with the word “part”.

3. Property Releases.  The final sentence of Section 2.2(a)(iv) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

Notwithstanding the foregoing, Property Owner may, with respect to any Release
Property, deposit a portion of the Net Sales Proceeds thereof in excess of 150%
of the sum of the Allocated Loan Amount and the Mortgage Loan Allocated Loan
Amount of such Release Property into the Redevelopment Project Reserve Account
or the TI/LC Reserve Account (any such Net Sales Proceeds so deposited,
“Designated Net Sales Proceeds”); provided that (1) the aggregate amount of the
Designated Net Sales Proceeds deposited pursuant to this sentence and the
corresponding sentence in Section 2.2(a)(iv) of the Mortgage Loan Agreement
shall not exceed $75,000,000 during the life of the Loan and (2) not more than
$50,000,000 in the aggregate of such Net Sales Proceeds shall remain in the
Redevelopment Project Reserve Account and/or the TI/LC Reserve Account at any
one time.

4. New Borrowers.  Section 9.30(c) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

(iii) each of Seritage REIT and Seritage OP shall have duly executed and
delivered to Lender a reaffirmation of the Guaranty and a reaffirmation of the
Completion Guaranty;

5. Additional Conveyances.  The following is hereby added as new Section 5.25 to
the Loan Agreement:

Section 5.25.  Additional Conveyances.

(a) Borrower represents and warrants that Property Owner and SHLD have agreed
that the failure to convey the Additional Conveyance Parcels to Property Owner
of record on the Closing Date was unintentional and each shall use reasonable
best efforts to cause the conveyance to be completed expeditiously and in
accordance with Section 8.1 (Further Assurances) of the SHLD PSA without
additional consideration being required of any party to the SHLD PSA.

(b) Borrower shall, at Borrower’s sole cost and expense, use commercially
reasonable efforts to, as promptly as reasonably practicable, (i) cause fee
simple or ground leasehold, as applicable, interests in the Additional
Conveyance Parcels to be conveyed to Property Owner pursuant to conveyance
documentation prepared by Borrower and reasonably acceptable to the Lender, (ii)
cause an owner’s policy of title insurance with a mezzanine endorsement in form
and substance reasonably acceptable to Lender to be issued and a Survey to be
provided with respect to each of the Additional Conveyance Parcels, (iii)
provide Lender evidence of insurance satisfying the applicable requirements of
the Mortgage Loan Agreement with respect to each of the Additional Conveyance
Parcels , (iv) to the extent the Additional Conveyance Parcels were not included
in the applicable reports provided to Lender in connection with origination of
the Loan, provide Lender property condition reports, Environmental Reports and
zoning reports with respect to each of the Additional Conveyance Parcels, in
each case consistent with the forms and standards for reports provided to Lender
in respect of Properties other than the Additional Conveyance Parcels in
connection with origination of the Loan and reasonably acceptable to Lender and
(v) execute such mortgages, deeds of trust, mortgage amendments or deed of trust
amendments as the Lender may reasonably require in connection therewith, in each
case in form and substance reasonably acceptable to the Lender.  This Section
5.25 shall supersede Section 5.9 of this Agreement and similar provisions of the
Loan Documents with respect to the matters set forth herein.

(c) Notwithstanding the foregoing, Borrower shall not be required to cause
Property Owner to take title to the leasehold interest in the Leased Additional
Conveyance Parcel to the extent that, after the use of commercially reasonable
efforts, it is unable to obtain the consent of the lessor in respect thereof or
to enter into an amendment with such lessor to the lease in respect

3

 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

thereof that would permit the Leased Additional Conveyance Parcel to be used and
developed by Property Owner consistent with the commercial standards applicable
to the other Properties in all material respects.  If, after the use of
commercially reasonable efforts, Borrower is unable to obtain the requisite
consent and amendment, Borrower shall cause Property Owner to relinquish the
right to the Leased Additional Conveyance Parcel to SHLD in exchange for the
repayment by SHLD to the Property Owner of the purchase price paid by Property
Owner for the Leased Additional Conveyance Parcel in the Transaction; provided,
(i) Borrower shall cause Property Owner to cause such payment to be made or
immediately deposited into the Redevelopment Project Reserve Account to be held
or disbursed in accordance with the terms of this Agreement applicable to funds
in the Redevelopment Project Reserve Account, and (ii) the “Base Rent” (as
defined in the SHLD Master Lease) shall be decreased by the amount attributable
to the Leased Additional Conveyance Parcel.

(d) Any reasonable out-of-pocket expenses actually incurred by Lender (including
reasonable attorneys’ fees and expenses) in connection with Section 5.25(b)
shall be paid by Borrower to Lender promptly (and in any event within five
Business Days) following demand.

6. Definition of Indemnified Liabilities.  Section 1.2 of the Guaranty is hereby
amended and restated in its entirety as follows:

1.2 Definition of Indemnified Liabilities.  As used herein, the term
“Indemnified Liabilities” means all obligations and liabilities of Borrower
pursuant to Section 9.19(b) and Section 9.19(c) of the Loan Agreement.

7. Virginia Beach Property.  Borrower has become aware that the legal
description attached to the deed conveying the Property located in Virginia
Beach, Virginia (Sears #1265) (the “Virginia Beach Property”) to Property Owner
pursuant to the Approved Separation Transaction, contains the inaccuracies
depicted on Exhibit A hereto, and Borrower hereby covenants to deliver, or cause
Property Owner to deliver, with respect to the Virginia Beach Property, (i) an
amended deed with a corrected legal description, (ii) an updated Survey, and
(iii) an updated owner’s Title Insurance Policy in favor of Property Owner.

8. Waiver.  By their signatures below, the Lender hereby waives any Default or
Event of Default, if any, arising from the failure of the Borrower to cause
Property Owner to obtain title to the Additional Conveyance Parcels on the
Closing Date and from the innacuracies in the deed conveying the Virginia Beach
Property (as depicted on Exhibit A hereto), including without limitation any
Default or Event of Default arising from the breach of a representation or
warranty in any Loan Document relating to ownership of the Additional Conveyance
Parcels or such inaccuracies.

9. Change of Notice Address.  Effective as of October 1, 2015, by its signature
below each of Borrower and Guarantor hereby provide notice of a change in its
notice address as follows for all purposes of the Loan Documents:

If to Borrower:

c/o Seritage Growth Properties, L.P.

489 Fifth Avenue

18th Floor

New York, NY 10017

Attention:     Matthew Fernand

Executive Vice President & General Counsel

mfernand@seritage.com

and

Mary Rottler 

Executive Vice President, Operations and Leasing

mrottler@seritage.com

4

 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

with copies to:

Mayer Brown LLP

71 S. Wacker Dr.

Chicago, IL 60606

Attention:  Heather Adkerson

HAdkerson@mayerbrown.com

 

and:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention:  Josh Feltman

jafeltman@wlrk.com.

If to Guarantor:

Seritage Growth Properties

c/o Seritage Growth Properties, L.P.

489 Fifth Avenue

18th Floor

New York, NY 10017

Attention:     Matthew Fernand

Executive Vice President & General Counsel

mfernand@seritage.com

and

Mary Rottler 

Executive Vice President, Operations and Leasing

mrottler@seritage.com

with copies to:

Mayer Brown LLP

71 S. Wacker Dr.

Chicago, IL 60606

Attention:  Heather Adkerson

HAdkerson@mayerbrown.com

 

and:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention:  Josh Feltman

jafeltman@wlrk.com.

10. Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

5

 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

11. Successors and Assigns.  This Amendment shall be binding upon Guarantor and
its successors and assigns, and shall be binding upon and inure to the benefit
of Lender and its successors and assigns, including any subsequent holder of all
or any portion of the Note.

12. Miscellaneous.  All of the terms and conditions of the Loan Documents, as
modified or waived by this Amendment, are hereby ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
terms.  All references to the Loan Agreement and to the Guaranty in any Loan
Document shall, from and after the execution and delivery of this Amendment, be
deemed a reference to the Loan Agreement and Guaranty as amended hereby and as
hereafter amended, modified or extended from time to time. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Copies of originals, including copies delivered by facsimile,
pdf or other electronic means, shall have the same import and effect as original
counterparts and shall be valid, enforceable and binding for the purposes of
this Amendment.

[Signatures appear on following page.]

 

 

 

6

 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.  

 

 

 

 

LENDER:

 

 

 

 

 

 

 

H/2 SPECIAL OPPORTUNITIES III CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Daniel Ottensoser

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Ben Doramus

 

 

 

Title:

 

Authorized Signatory

[Signatures continue on next page.]

 

 

Omnibus Amendment to Mezzanine Loan Documents

 



 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

 

 

 

 

H/2 CREDIT PARTNERS MASTER FUND LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Spencer B. Haber

 

 

 

Title:

 

Director

[Signatures continue on next page.]

 

Omnibus Amendment to Mezzanine Loan Documents

 



 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

 

 

 

 

H/2 INVESTORS, LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Spencer B. Haber

 

 

 

Title:

 

Director

[Signatures continue on next page.]

 

Omnibus Amendment to Mezzanine Loan Documents

 



 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

 

 

 

 

H/2 INVESTORS II, L.P.

 

 

 

 

 

 

 

By:

 

H/2 Investors II GP LLC, the general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Spencer B. Haber

 

 

 

Title:

 

Managing Member

[Signatures continue on next page.]

 

Omnibus Amendment to Mezzanine Loan Documents

 



 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

 

 

 

 

H/2 TARGETED RETURN STRATEGIES II LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Spencer B. Haber

 

 

 

Title:

 

Director

[Signatures continue on next page.]

 

Omnibus Amendment to Mezzanine Loan Documents

 



 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

SERITAGE SRC MEZZANINE FINANCE LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Benjamin Schall

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

SERITAGE KMT MEZZANINE FINANCE LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Benjamin Schall

 

 

 

Title:

 

President

[Signatures continue on next page.]

 

Omnibus Amendment to Mezzanine Loan Documents

 



 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

GUARANTOR:

 

 

 

 

SERITAGE GROWTH PROPERTIES,

 

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Matthew Fernand

 

 

 

Title:

 

Executive Vice President, General

 

 

 

 

 

Counsel and Secretary

 

 

 

 

 

 

 

SERITAGE GROWTH PROPERTIES, L.P.,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

 

Seritage Growth Properties, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Matthew Fernand

 

 

 

Title:

 

Executive Vice President, General

 

 

 

 

 

Counsel and Secretary

 

 

 

Omnibus Amendment to Mezzanine Loan Documents

 



 

[NEWYORK 3109630_12]

--------------------------------------------------------------------------------

 

Exhibit A

Virginia Beach Property Inaccuracies

 

Exhibit A